                                   Case 4:19-cv-05230-HSG Document 33 Filed 05/20/20 Page 1 of 2




                            1 Ian A. Rambarran, Bar No. 227366
                                Mathieu H. Putterman, Bar No. 306845
                            2 KLINEDINST PC
                                2 Park Plaza, Suite 1250
                            3 Irvine, California 92614
                                (714) 542-1800/FAX (714) 542-3592
                            4 irambarran@klinedinstlaw.com
                                mputterman@klinedinstlaw.com
                            5
                                Attorneys for Defendant LANDSTAR
                            6 RANGER, INC. (erroneously sued and
                                served as LANDSTAR) and THADDEUS
                            7 PAULK (DOE 1)

                            8
                                                       UNITED STATES DISTRICT COURT
                            9
                                                    NORTHERN DISTRICT OF CALIFORNIA
                           10

                           11
                                FERNANDO ISAI RODRIGUEZ, an                  Case No. 4:19-cv-05230-HSG
                           12 individual,
2 PARK PLAZA, SUITE 1250
IRVINE, CALIFORNIA 92614




                                                                             [PROPOSED] ORDER RE: JOINT
                           13                 Plaintiff,                     STIPULATION TO CONTINUE
      KLINEDINST PC




                                                                             DISCOVERY DEADLINES AND
                           14         v.                                     EXPERT DISCLOSURES
                           15 LANDSTAR; JOHN DOE, an
                                individual; and DOES 1 to 20,
                           16 inclusive,

                           17                 Defendants.
                           18

                           19
                                      Pursuant to the stipulation of the parties, the Court hereby modifies that all
                           20
                                expert discovery and expert disclosure dates are continued as follows:
                           21
                                           1. Fact Discovery Deadline is continued from Jun 23, 2020 to September
                           22
                                              23, 2020;
                           23
                                           2. Exchange of Opening Expert Reports is continued from July 8, 2020 to
                           24
                                              October 8, 2020;
                           25
                                           3. Exchange Rebuttal Expert Reports is continued from July 25, 2020 to
                           26
                                              October 26, 2020;
                           27
                                           4. Close of Expert Discovery is continued from August 8, 2020 to
                           28
                                                                           1                   Case No. 4:19-cv-05230-HSG
                                 [PROPOSED] ORDER RE: JOINT STIPULATION TO CONTINUE DISCOVERY DEADLINES AND EXPERT
                                                                     DISCLOSURES
                                          Case 4:19-cv-05230-HSG Document 33 Filed 05/20/20 Page 2 of 2




                                     1               November 9, 2020; and
                                     2           5. Dispositive Motion Hearing Deadline is continued from September 24,
                                     3               2020 at 2:00 p.m. to November  9,2020
                                                                          December 17, 2020 at 2:00 p.m.
                                     4

                                     5        IT IS ORDERED:
                                     6

                                     7

                                     8

                                     9 DATED: 5/20/2020
                                              June ___, 2020                 By:
                                                                                   HON. HAYWOOD S. GILLIAM, JR.
                                    10                                             United States District Judge
                                    11
5 HUTTON CENTRE DRIVE, SUITE 1000
   SANTA ANA, CALIFORNIA 92707




                                    12

                                    13
          KLINEDINST PC




                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                                                                   2                   Case No. 4:19-cv-05230-HSG
                                         [PROPOSED] ORDER RE: JOINT STIPULATION TO CONTINUE DISCOVERY DEADLINES AND EXPERT
                                                                             DISCLOSURES
